DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge (WO 2017008694 A1).

Regarding claim 1, Ge discloses an electric power rake for lawn care, comprising: 
a deck housing (10); 
a plurality of wheels (30) situated at said deck housing; 
a handle (20) extending from said deck housing; 
a battery housing (112) supported on said deck housing and having at least one battery cavity for reception of at least one battery; 
an electric motor (52) powerable via the at least one battery, said electric motor having a shaft (531); 
a pulley assembly (a pulley set (not shown)) including a first pulley wheel (a driving wheel), a second pulley wheel (a driven wheel), and a belt (a belt) carried by said first and second pulley wheels, said first pulley wheel driven to rotate by said shaft of said electric motor upon activation of said electric motor, said second pulley wheel driven to rotate by said belt; and 
a working shaft (41) housed by said deck housing and driven to rotate by said second pulley wheel, said working shaft having a plurality of blades, said plurality of blades revolving about said working shaft when said working shaft is driven to rotate by said second pulley wheel.

Regarding claim 6, Ge discloses the electric power rake as set forth in claim 1, further comprising an electronic control unit (61) in electrical communication with the at least one battery and in electrical communication with said electric motor.

Regarding claim 8, Ge discloses the electric power rake as set forth in claim 1, further comprising at least one battery (51) received in said at least one battery cavity, said at least one battery providing power to said electric motor upon activation of said electric motor.

Regarding claim 10, Ge discloses the electric power rake as set forth in claim 1, wherein said battery housing and said electric motor exhibit a vertically-stacked configuration relative to each other and are supported on said deck housing (see fig. 2, 51 is positioned above 52).

Regarding claim 11, Ge discloses the electric power rake as set forth in claim 1, wherein said shaft of said electric motor is arranged horizontally (see fig. 2, 3).

Regarding claim 12, Ge discloses the electric power rake as set forth in claim 1, further comprising a main switch (621) and a bail control bar (622), wherein, in order to activate said electric motor and drive said working shaft to rotate and revolve said plurality of blades about said working shaft, said main switch is actuated and said bail control bar is pulled in succession.

Regarding claim 13, Ge discloses an electric power rake for lawn care, comprising: 
a deck housing (10); 
a plurality of wheels (30) situated at said deck housing; 
a handle (20) extending from said deck housing; 
a bail control bar (622) extending from said handle; 
a battery housing (11) supported on said deck housing; 
a main switch (621) disposed at an exterior of said battery housing; 
an electric motor (52) supported on said deck housing, said electric motor having a shaft (531); 
a pulley assembly (a pulley set (not shown)) including a plurality of pulley wheels, said pulley assembly driven to rotate by said shaft of said electric motor; and 
a working shaft (41) housed by said deck housing and driven to rotate via said pulley assembly, said working shaft having a plurality of blades (42); 
wherein, in order to activate said electric motor and drive said working shaft to rotate, said main switch is actuated and said bail control bar is brought to a pulled position.

Regarding claim 15, Ge discloses the electric power rake as set forth in claim 13, further comprising an electronic control unit (61) in electrical communication with said main switch and in electrical communication with said electric motor.

Regarding claim 16, Ge discloses the electric power rake as set forth in claim 13, further comprising at least one battery (51) received in said battery housing.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (WO 2017008694 A1) in view of Williams (US 8667771 B2).

Regarding claim 2, Ge discloses the electric power rake as set forth in claim 1, further comprising a bail control bar (622) situated at said handle.
Ge does not disclose a bail cable, wherein said pulley assembly includes an idler pulley wheel, said bail cable spanning from said bail control bar to said idler pulley wheel; wherein, amid use of the electric power rake, when said bail control bar is brought to a pulled position, said idler pulley wheel engages said belt and draws said belt taut and rotational drive is transferred from said first pulley wheel to said second pulley wheel.
In a similar power rake, Williams discloses a cable (202) spanning from a control bar to an idler pulley (122) so that when the cable is pulled, the idler pulley wheel engages a belt and draws the belt taut and rotational drive is transferred from a first pulley wheel to a second pulley wheel (col. 5 lines 34-52, col. 6 lines 7-12).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Ge with a bail cable and idler pulley, as disclosed by Williams, as an alternative way of transferring rotational drive from the first pulley wheel to the second pulley wheel. 

Regarding claim 7, Ge discloses the electric power rake as set forth in claim 6, further comprising a controller (61) situated at said handle and being in electrical communication with said electronic control unit.
Ge does not disclose wherein the controller is a speed controller, said speed controller managing speed of said shaft of said electric motor.
In the same field of endeavor, Williams discloses controlling the speed of the shaft (col. 5 lines 16-17).
It would be obvious to one of ordinary skill in the art to provide the control unit disclosed by Ge with a speed controller for controlling the speed of the shaft, as disclosed by Williams, as a way of allowing an operator to utilize the rake under varying conditions. 

Regarding claim 14, Ge discloses the electric power rake as set forth in claim 13.
Ge does not disclose a bail cable spanning from said bail control bar to said pulley assembly, said bail cable prompting movement of one of said plurality of pulley wheels when said bail control bar is brought to the pulled position.
In a similar power rake, Williams discloses a cable (202) spanning from a control bar to an idler pulley (122) so that when the cable is pulled, the idler pulley wheel engages a belt and draws the belt taut and rotational drive is transferred from a first pulley wheel to a second pulley wheel (col. 5 lines 34-52, col. 6 lines 7-12).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Ge with a bail cable and idler pulley, as disclosed by Williams, as an alternative way of transferring rotational drive from the first pulley wheel to the second pulley wheel. 

Regarding claim 17, Ge discloses an electric power rake for lawn care (a scarifier), comprising: 
a deck housing (10); 
a plurality of wheels (30) situated at said deck housing; 
a handle (20) extending from said deck housing; 
a bail control bar (622) extending from said handle; 
a battery housing (11) supported on said deck housing, at least one battery (51) received in said battery housing; 
a main switch (62) disposed at an exterior of said battery housing (see fig. 2); 
an electric motor (52) supported on said deck housing, said electric motor having a shaft (531); 
an electronic control unit (61) in electrical communication with said main switch and in electrical communication with said electric motor; 
a pulley assembly (a pulley set (not shown)) including a first pulley wheel (a driving wheel), a second pulley wheel (a driven wheel), an idler pulley wheel, and a belt (a belt) looped around said first and second and idler pulley wheels, said first pulley wheel driven to rotate by said shaft of said electric motor; and 
a working shaft (41) housed by said deck housing and driven to rotate via said pulley assembly, said working shaft having a plurality of blades (42); 
wherein, in order to activate said electric motor and drive said working shaft to rotate, said main switch is actuated and said bail control bar is brought to a pulled position.
Ge does not disclose a bail cable or an idler pulley wheel.
In a similar power rake, Williams discloses a cable (202) spanning from a control bar to an idler pulley (122) so that when the cable is pulled, the idler pulley wheel engages a belt and draws the belt taut and rotational drive is transferred from a first pulley wheel to a second pulley wheel (col. 5 lines 34-52, col. 6 lines 7-12).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Ge with a bail cable and idler pulley, as disclosed by Williams, as an alternative way of transferring rotational drive from the first pulley wheel to the second pulley wheel. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ge (WO 2017008694 A1) in view of Anderson (US 8656544 B1).

Regarding claim 3, Ge discloses the electric power rake as set forth in claim 1, further comprising a main switch (621) that activates said electric motor upon actuation and that deactivates said electric motor upon de-actuation, 
Ge does not disclose wherein said main switch is disposed on said battery housing.
In the same field of endeavor, Anderson discloses a switch (335, see fig. 9) disposed on a battery housing (365) to activate a motor upon actuation (col. 7 lines 17-28). 
It would be obvious to one of ordinary skill in the art to position the switch disclosed by Ge on the battery housing, as disclosed by Anderson, as an alternative design for the same power rake. 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Anderson as applied to claim 3 above, and further in view of Zeiler (US 20190341826 A1).

Regarding claim 4, the combination discloses the electric power rake as set forth in claim 3, wherein said main switch is disposed at an exterior of said battery housing and is accessible by a user at the exterior of said battery housing, 
The combination does not disclose said main switch having a cover that seals said main switch against external liquid.
In the same field of endeavor, Zeiler discloses an interface (255) having a cover (257) to provide a water-tight seal such that the exposure of electric components to water is minimized (paragraph 0051).
It would be obvious to one of ordinary skill in the art to provide the combination with a cover, as disclosed by Zeiler, as way of minimizing water exposure.

Regarding claim 5, Ge, of the resultant combination, discloses the electric power rake as set forth in claim 4, wherein said main switch electrically communicates with an electronic control unit (61) of the electric power rake, the electronic control unit being in electrical communication with said electric motor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ge (WO 2017008694 A1).

Regarding claim 9, Ge discloses the electric power rake as set forth in claim 1, 
Ge does not disclose wherein said at least one battery cavity is a first battery cavity and a second battery cavity, and further comprising a first battery received in said first battery cavity and a second battery received in said second battery cavity.
It would be obvious to one of ordinary skill in the art to provide the device disclosed by Ge with a second battery and second battery cavity. It has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04.VI.B).
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8141651 B1 discloses a thatching rake having an idler pulley. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         
/M.I.R./               Examiner, Art Unit 3671